PER CURIAM.
Anthony Adams was convicted, inter alia, of resisting an officer with violence. Without objection, the trial court charged the jury: “The court further instructs you that Sgt. James Bigler was in the process of performing a lawful execution of a legal duty.”
Defendant was also convicted of aggravated battery on a police officer. Without objection, the trial court charged the jury: “The court now instructs you that Sgt. James Bigler is a law enforcement officer.” There was no dispute at trial that the officer was a law enforcement officer and that, at the relevant time, he was in the process of performing the lawful execution of a legal duty.
The above-quoted instructions are erroneous. Starks v. State, 627 So.2d 1194 (Fla. 3d DCA 1993). The error is not, however, fundamental. Id. at 1198, and cases cited therein.
Defendant’s remaining point is without merit.
Affirmed.